Pannell, Presiding Judge.
This case is an appeal on the general grounds from a judgment entered upon a jury verdict in an automobile *154collision case in which the appellee sued the appellant, and appellant cross claimed. The matter at issue was which automobile crossed the center line of the highway on which both were traveling in opposite directions. The jury found for appellee. The appellant in his brief stated: "The only testimony offered by Appellee on this question was that of Appellee herself and Homer Reeves, the officer who investigated the collision. This testimony was contradicted by that of Appellant and Leroy McIntyre, a passenger in Appellant’s car at the time of the collision, both of whom asserted that the Appellee had crossed over into the Appellant’s lane of travel and thereby caused the collision.”
Submitted April 8, 1975
Decided June 17, 1975.
Harrison & Garner, G. Hughel Harrison, for appellant.
Merritt & Pruitt, Glyndon C. Pruitt, for appellee.
We agree. His only contention is as to the weight and credit to be given the testimony. That is a matter for the jury, not for this court on appeal.

Judgment affirmed.


Quillian and Clark, JJ., concur.